EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Sinton (Reg. #72810) on 08/24/2021 and followed by email communication on 08/24/2021.
The application has been amended as follows:
1.	(Currently Amended)  A method for wireless communications by a transmitter, comprising:
	detecting that a particular type of representation of a resource allocation will be used for scheduling transmissions to a target receiver; 
	deciding, based on the detection of the particular type of representation of the resource allocation, to disable an interleaver while processing the transmissions, wherein the transmitter uses the interleaver , wherein deciding to disable the interleaver comprises deciding to disable the interleaver semi-statically for a given period; and
transmitting an indication to the target receiver, via semi-persistent scheduling (SPS) signaling, that the interleaver is disabled while processing the transmissions.

2-5.	(Cancelled)

6.	(Cancelled)	

7.	(Currently Amended)	The method of claim [[6]]1, wherein the given period is determined based on [[the ]]one or more conditions.

8.	(Cancelled)

9.	(Currently Amended)  A method for wireless communications by a receiver, comprising:
receiving an indication from the transmitter, via semi-persistent scheduling (SPS) signaling, that the interleaver was semi-statically disabled at the transmitter for a given period;
detecting that a particular type of representation of a resource allocation will be used for scheduling transmissions received from a transmitter;
determining, based at least on the detection of the particular type of representation of the resource allocation, that an interleaver was disabled at the transmitter while processing the transmissions, wherein the transmitter uses the interleaver to spread code blocks over available resources; and
deciding not to de-interleave code blocks of the received transmissions based on the determination.

10-12.	(Cancelled)

13.	(Cancelled)  

14.	(Cancelled)	

15.	(Currently Amended)	The method of claim [[14]]9, further comprising semi-statically disabling a de-interleaver used to recover code blocks from the transmission, based on the indication.

16.	(Cancelled)	

17.	(Currently Amended)  An apparatus for wireless communications by a transmitter, comprising:
	means for detecting that a particular type of representation of a resource allocation will be used for scheduling transmissions to a target receiver; 
	means for deciding, based on the detection of the particular type of representation of the resource allocation, to disable an interleaver while processing the transmissions, wherein the transmitter uses the interleaver  wherein the means for deciding to disable the interleaver is configured to decide to disable the interleaver semi-statically for a given period; and
means for transmitting an indication to the target receiver, via semi-persistent scheduling (SPS) signaling, that the interleaver is disabled while processing the transmissions.

18-21.	(Cancelled) 

22.	(Cancelled)	

23.	(Currently Amended)	The apparatus of claim [[22]]17, wherein the given period is determined based on [[the ]]one or more conditions.

24.	(Cancelled)  

25.	(Currently Amended)  An apparatus for wireless communications by a receiver, comprising:
means for receiving an indication from the transmitter, via semi-persistent scheduling (SPS) signaling, that the interleaver was semi-statically disabled at the transmitter for a given period;
means for detecting that a particular type of representation of a resource allocation will be used for scheduling transmissions received from a transmitter; 
means for determining, based at least on the detection of the particular type of representation of the resource allocation, that an interleaver was disabled at the transmitter while processing the transmissions, wherein the transmitter uses the interleaver to spread code blocks over available resources; and
means for deciding not to de-interleave code blocks of the received transmissions based on the determination.

26-28.	(Cancelled)

29.	(Cancelled)	

30.	(Cancelled)	

31.	(New)	The apparatus of claim 25, further comprising means for semi-statically disabling a de-interleaver used to recover code blocks from the transmission, based on the indication.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving detecting that a particular type of representation of a resource allocation will be used for scheduling transmissions to a target receiver; deciding, based on the detection .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415